                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

ERNESTO RIVERA, JOHNNY MIZE,                      §
ROBERT STEVEN PRITCHETT, AND                      §
DORA SMITH,                                       §
                                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §         2:19-CV-007-D
                                                  §
BMW OF NORTH AMERICA, LLC,                        §
                                                  §
       Defendant.                                 §


                                            ORDER

       On March 14, 2019 the United States Magistrate Judge entered findings, conclusions, and

a recommendation on defendant’s motion to dismiss. The magistrate judge recommends that

defendant’s motion be denied without prejudice as moot. No objections to the findings, conclusions,

and recommendation have been filed.

       After making an independent review of the pleadings, files, and records in this case, and the

findings, conclusions, and recommendation of the magistrate judge, the court concludes that the

findings and conclusions are correct. It is therefore ordered that the findings, conclusions, and

recommendation of the magistrate judge are adopted, and defendant’s motion to dismiss is denied

without prejudice as moot.

       SO ORDERED.

       March 29, 2019.

                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
